Knowlton, C. J.
The prayer of the petition in this case is as follows : “Wherefore, on the facts set forth in this petition, upon the affidavits and statements hereunto annexed, whereby it appears that the said Todd, while acting as attorney for your petitioner, has misappropriated and failed to pay over certain funds collected by him as such attorney, belonging to your petitioner, your petitioner prays for an order and decree of this court, ordering and directing the said Todd to pay to your petitioner, or to its attorneys in this present proceeding, the sum of $5,000 together with the interest thereon from the fifteenth day of November, 1903, and all the costs and disbursements; that, in default thereof, the said Todd be punished according to law as in such cases made and provided, and for such other and further relief as this honorable court may deem just and proper.” The ease comes before us on an appeal from an order dismissing the petition. There was a hearing on a demurrer to the petition, which was overruled because it was put upon the ground that the petition was in equity and that there is no jurisdiction of such a case in equity, when in fact the proceeding is not in equity. As this is an appeal on the law side of the court, it brings before us only questions of law. Questions of discretion cannot be considered. Commonwealth v. National Contracting Co. 201 Mass. 248.
Other parts of the petition, as well as the prayer, show that it was brought by a creditor in his individual interest, to collect a debt from an attorney, for money which had been collected and misappropriated by the respondent. The statutes provide remedies for such creditors. Not only may a suit be brought as for other debts, but the attorney is liable to pay as a forfeiture five times the interest of the money which he has unreasonably neglected to pay over, (R. L. c. 165, § 49,) and he is liable to arrest upon the execution, and is not permitted to take the oath for the relief of poor debtors. R. L. c. 168, §§ 17, 52, *188The mode of procedure adopted in this case is hot recognized by the statutes as an authorized measure for the collection of such debts. •
If the proceedings had been commenced in the interest of public justice, for the promotion of honesty and fidelity in the practice of law by attorneys as officers of the courts, there would have been sufficient reason in the facts alleged for the subjection of the respondent to discipline by the court. R. L. c. 165, § 44. Proceedings for the removal from the bar, or for suspension from the bar, of lawyers guilty of such misconduct, are authorized by the statutes and entertained by the courts. But it is unusual and irregular to allow a creditor, in his own interest, to appeal to this jurisdiction of the court as a means of collecting a debt.
We assume that a court, as a part of its power of regulation of the conduct of its own officers, might make an order for the payment into court of money collected by an attorney and not paid over, and might punish the attorney for contempt if he disobeyed the order. Jeffries v. Laurie, 27 Fed. Rep. 195. See In re Dudley, 12 Q. B. D. 44. To do this would be an exercise of discretion which the court might well refuse, leaving the public interest to be protected by proceedings for disbarment, and the interests of the creditor by proceedings of a different kind.
So far as we are aware, the discretion of the court has never been so exercised in Massachusetts, and such an exercise of it is very uncommon elsewhere. The only ease of the kind, that has come to our knowledge is that cited above from a federal court. '
There was no error of law in the decision of the Superior Court, and we have no power to revise its exercise of discretion.

Judgment affirmed.